UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:February 28, 2015 Item 1. Schedule of Investments. BP Capital TwinLine Energy Fund Schedule of Investments February 28, 2015 (Unaudited) Shares Fair Value COMMON STOCKS - 84.9% Chemicals - 6.1% Dow Chemical Co. $ Westlake Chemical Corp. Crude/Refined Product Transportation - 5.7% Plains GP Holdings - Class A SemGroup Corp. - Class A Exploration & Production - 35.5% Anadarko Petroleum Corp. Bonanza Creek Energy, Inc. (a) Concho Resources, Inc. (a) Continental Resources, Inc. (a) Diamondback Energy, Inc. (a) EOG Resources, Inc. Gulfport Energy Corp. (a) Marathon Oil Corp. Newfield Exploration Co. (a) Occidental Petroleum Corp. Parsley Energy, Inc. - Class A (a) Range Resources Corp. Southwestern Energy Co. (a) Gathering & Processing - 2.4% Targa Resources Corp. Housewares - 3.1% Tupperware Brands Corp. Machinery - 2.7% TriMas Corp. (a) Marine - 3.2% Nordic American Tankers, Ltd. Metals & Mining - 2.3% Century Aluminum Co. (a) Oil Field Services - 16.2% Baker Hughes, Inc. Basic Energy Services, Inc. (a) Forum Energy Technologies, Inc. (a) Patterson-UTI Energy, Inc. Schlumberger, Ltd. (b) Refining - 7.7% Tesoro Corp. Valero Energy Corp. Western Refining, Inc. TOTAL COMMON STOCKS (Cost $100,806,539) PARTNERSHIPS & TRUSTS - 8.6% Crude/Refined Product Transportation - 2.5% Williams Partners LP $ Gathering & Processing - 3.0% Western Gas Equity Partners LP Natural Gas/NGL Transportation - 3.1% Energy Transfer Equity LP TOTAL PARTNERSHIPS & TRUSTS (Cost $9,275,012) WARRANTS - 0.8% Natural Gas/NGL Transportation - 0.8% Kinder Morgan, Inc., Expiration 05/25/2017, Strike Price $40.00 (a) TOTAL WARRANTS (Cost $648,174) SHORT-TERM INVESTMENTS - 4.4% Money Market Funds - 4.4% Invesco Short-Term Investment Trust Liquid Assets Portfolio, 0.06% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $5,142,878) Total Investments (Cost $115,872,603) - 98.7% Other Assets in Excess of Liabilities - 1.3% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) The rate quoted is the annualized seven-day yield as of February 28, 2015. The cost basis of investments for federal income tax purposes at February 28, 2015 was as follows*: BP Capital TwinLine Energy Fund Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Summary of Fair Value Exposure at February 28, 2015 (Unaudited) The Fund has adopted fair valuation accounting standards which establish a definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.These inputs are summarized in the following three levels: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of February 28, 2015: Investments at Fair Value Level 1 Level 2 Level 3 Total Common Stocks $ $
